        Case
         Case1:20-cv-00780-LJV
              1:20-cv-00780-LJV Document
                                 Document15-1
                                          16 Filed
                                              Filed02/08/21
                                                    01/14/21 Page
                                                              Page11ofof39
                                                                         39




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NEW YORK
__________________________________________
                                            )
EQUAL EMPLOYMENT                            )
OPPORTUNITY COMMISSION,                     )
                                            )
            Plaintiff,                      )
                                            )
            v.                              )    Civil Action No. 1:20-cv-00780-LJV
                                            )
JAMES CARS OF HAMBURG LLC, D/B/A            )
JAMES MITSUBISHI HAMBURG and                )
JAMES AUTO MANAGEMENT LLC                   )
                                            )
      Defendants.                           )
__________________________________________)

                                     CONSENT DECREE

       On June 24, 2020, Plaintiff, the Equal Employment Opportunity Commission (“EEOC”),

commenced this action under Title VII of the Civil Rights Act of 1964, as amended (“Title VII”)

to correct unlawful employment practices on the basis of sex, and to provide appropriate relief to

Katelyn Sealy and another individual, both of whom were adversely affected by such unlawful

practices. Specifically, the EEOC alleged that Defendants James Cars of Hamburg, LLC d/b/a

James Mitsubishi Hamburg (“James Mitsubishi Hamburg”), and James Auto Management LLC,

subjected Sealy and another female employee to egregious sexual harassment by a male general

manager, and constructively discharged Sealy. The EEOC further alleged that the general manager

at James Mitsubishi Hamburg routinely made offensive comments about female employees’

physical appearance and bodies, propositioned them for sex, and touched and gave them massages.

Finally, the EEOC alleged that Sealy was forced to resign to escape the harassment.

       Defendants James Mitsubishi Hamburg and James Auto Management LLC (“James Auto”)

deny the above allegations and any violation with respect to the allegations set forth by the EEOC.
        Case
         Case1:20-cv-00780-LJV
              1:20-cv-00780-LJV Document
                                 Document15-1
                                          16 Filed
                                              Filed02/08/21
                                                    01/14/21 Page
                                                              Page22ofof39
                                                                         39




       In consideration of the mutual promises of each party, the sufficiency of which is hereby

acknowledged, it is agreed and ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

                                PART I. GENERAL PROVISIONS

Section 101. Purpose of this Decree.

       A.         The EEOC and Defendants (each a “party,” all “parties”) desire to settle this action

and do hereby stipulate and consent to entry of this Decree as final and binding between the parties.

       B.         The Decree resolves all issues raised in the EEOC’s Complaint and Charge of

Discrimination No. 525-2018-01155, which served as the jurisdictional prerequisite in this case.

This Decree in no way affects the EEOC’s right to process pending or future charges that may

have been or will be filed against Defendants, and to commence civil actions on such charges.

       C.         The EEOC and Defendants agree that this Court has jurisdiction over the subject

matter of this litigation and the parties, that venue is proper, and that all administrative

prerequisites have been met. No party will contest the validity of this Decree or the jurisdiction of

the federal district court to enforce this Decree and its terms.

       D.         The terms of this Decree represent the full and complete agreement of the parties.

The parties agree that this Decree may be entered into without Findings of Fact and Conclusions

of Law being made and entered by the Court.

Section 102. Definitions.

       A.         “James Mitsubishi Hamburg” means Defendant James Cars of Hamburg, LLC

d/b/a James Mitsubishi Hamburg, and its predecessors, successors, assigns, agents, and entities in

active concert.

       B.         “James Auto” means Defendant James Auto Management LLC, and its

predecessors, successors, assigns, agents, and entities in active concert.




                                                   2
        Case
         Case1:20-cv-00780-LJV
              1:20-cv-00780-LJV Document
                                 Document15-1
                                          16 Filed
                                              Filed02/08/21
                                                    01/14/21 Page
                                                              Page33ofof39
                                                                         39




       C.      “Defendants” refers to Defendant James Mitsubishi Hamburg, of which James

Provenzano serves as President, and James Auto.

       D.      The “EEOC” is the U.S. Equal Employment Opportunity Commission, an agency

of the United States Government charged with administering, interpreting, and enforcing Title VII.

       E.      “Charging Party” refers to Katelyn Sealy, who filed EEOC Charge of

Discrimination Number 525-2018-01155.

       F.      “Claimant” refers to the individual (other than the Charging Party) subjected by

Defendants to unlawful employment practices while employed by Defendants.

       G.      “Bi-annual” means occurring twice annually, six (6) months apart.

       H.      “Relevant Time Period” means January 1, 2018 through July 31, 2018.

       I.      “Day” or “Days” means calendar days and includes weekends and holidays.

       J.      “Contact Information” means home address, home phone number, cell phone

number, and personal e-mail address.

       K.      “Effective Date” means the date the Decree is entered by the Court.

Section 103. Applicability of Decree to Successors and Assigns or Upon Purchase, Merger,
             or Consolidation.

       At least fifteen (15) days before Defendants engage in the sale/transfer of the business to a

successor and assign, or before the purchase, merger or consolidation of James Mitsubishi

Hamburg, Defendants will provide written notice of this lawsuit and a copy of the Complaint and

this Decree to any potential purchaser of its business, and to any potential successors, assigns, or

affiliates, including any entity with which they may merge or consolidate. Defendants will provide

written notice to the EEOC ten (10) days before the sale/transfer of the business to a successor and

assign, or before the purchase, merger or consolidation of James Mitsubishi Hamburg.




                                                 3
        Case
         Case1:20-cv-00780-LJV
              1:20-cv-00780-LJV Document
                                 Document15-1
                                          16 Filed
                                              Filed02/08/21
                                                    01/14/21 Page
                                                              Page44ofof39
                                                                         39




Section 104. Amendments to this Decree.

       This Decree may be amended in the interests of justice and fairness and to facilitate

execution of this Decree’s provisions by written agreement of the parties or application to the

Court. No waiver, modification, or amendment of any provision of this Decree will be effective

unless made in writing and approved or ordered by the Court.

Section 105. Severability.

       If one or more provisions of this Decree are rendered unlawful or unenforceable as a result

of a legislative act or a decision by a court of competent jurisdiction, the following will apply to

ensure that this Decree continues to effectuate the intent of the parties. The provisions of this

Decree that are not rendered unlawful, unenforceable, or incapable of performance as a result of

such legislative act or court decision will remain in full force and effect and the parties’

responsibilities will not abate as to any and all provisions that have not been rendered unlawful or

unenforceable, except to the extent that the intent of this Decree would be undermined.

Section 106. Breach of Decree.

       A breach of any term of this Decree by Defendants will be deemed a material and

substantive breach of this Decree. Nothing in this Decree will be construed to preclude the EEOC

from bringing proceedings to enforce this Decree if Defendants fail to perform any of the terms

contained herein. This Decree will be construed by this Court under applicable federal law.

Section 107. Notices.

       Except as otherwise provided for in this Decree, all notifications, reports, and

communications to the parties required under this Decree will be made in writing and will be

sufficient as emailed, hand-delivered, faxed, or sent by certified, registered, or overnight mail to

the following persons (or their designated successors):




                                                 4
        Case
         Case1:20-cv-00780-LJV
              1:20-cv-00780-LJV Document
                                 Document15-1
                                          16 Filed
                                              Filed02/08/21
                                                    01/14/21 Page
                                                              Page55ofof39
                                                                         39




       For EEOC:                              James E.B. Bobseine
                                              Trial Attorney
                                              Buffalo Local Office
                                              300 Pearl Street, Suite 450
                                              Buffalo, NY 14202
                                              james.bobseine@eeoc.gov

                                              and decreemonitor.nydo@eeoc.gov

       For Defendants:                        Matthew C. Van Vessem
                                              Goldberg Segalla LLP
                                              665 Main Street
                                              Buffalo, NY 14203
                                              mvanvessem@goldbergsegalla.com

       Any party may change such addresses by written notice to the other parties setting forth a

new address for this purpose.

                                PART II. INJUNCTIVE RELIEF

Section 201. Injunctions.

       A.      Defendants will not subject any employee to a hostile work environment based on

their sex or any other protected category listed in the Title VII of the Civil Rights Act of 1964, as

amended (“Title VII”).

       B.      Defendants will not retaliate against any person because of opposition to any

practice declared unlawful under Title VII, because of the filing of a charge, giving of testimony

or assistance, or participation in any manner in any investigation, proceeding, or hearing under

Title VII.

Section 202. Posting and Distributing Notices.

       A.      Posting of Notice of Lawsuit and Resolution.

               1.      Within seven (7) days of the Effective Date, James Mitsubishi Hamburg

will sign and conspicuously post and maintain a “Notice of Lawsuit and Resolution” (the “Notice,”

attached as Exhibit A) in all prominent places where employee notices are posted in James



                                                 5
        Case
         Case1:20-cv-00780-LJV
              1:20-cv-00780-LJV Document
                                 Document15-1
                                          16 Filed
                                              Filed02/08/21
                                                    01/14/21 Page
                                                              Page66ofof39
                                                                         39




Mitsubishi Hamburg. James Mitsubishi Hamburg will certify in writing to the EEOC within seven

(7) days after it has posted the Notice pursuant to this provision. It will remain in place for the

duration of the Decree and will not be removed, defaced, or obscured.

       B.      Provision of Notice and Memo to Certain Current and Former Employees.

               1.      Within twenty-one (21) days of the Effective Date, James Mitsubishi

Hamburg will provide a copy of the Notice (Exhibit A) and a memorandum (hereafter the “James

Memo,” attached as Exhibit B) setting forth James Mitsubishi Hamburg’s commitment to ensuring

a workplace free from discrimination, including sexual harassment and sex discrimination, to all

current employees at James Mitsubishi Hamburg. James Mitsubishi Hamburg will certify in

writing to the EEOC within seven (7) days after it has distributed the Notice and James Memo

pursuant to this provision.

               2.      Within thirty (30) days of the Effective Date, James Mitsubishi Hamburg

will provide a copy of the Notice (Exhibit A) and the James Memo (Exhibit B) to all individuals

who worked at James Mitsubishi Hamburg during the Relevant Time Period, by First Class U.S.

Mail at their last provided addresses. James Mitsubishi Hamburg will certify in writing to the

EEOC within seven (7) days after it has distributed the Notice and James Memo pursuant to this

provision.

               3.      James Mitsubishi Hamburg will provide the Notice (Exhibit A) and James

Memo (Exhibit B) to all future employees of James Mitsubishi Hamburg, within fourteen (14)

days of the start of their employment. Beginning six (6) months after the Effective Date, and then

on a bi-annual basis thereafter, James Mitsubishi Hamburg will certify in writing to the EEOC that

it has distributed the Notice and James Memo, including a list of employees to whom they were

distributed.

Section 203. Non-Discrimination Policies and Procedures.


                                                6
        Case
         Case1:20-cv-00780-LJV
              1:20-cv-00780-LJV Document
                                 Document15-1
                                          16 Filed
                                              Filed02/08/21
                                                    01/14/21 Page
                                                              Page77ofof39
                                                                         39




       A.      Within twenty-one (21) days of the Effective Date, James Mitsubishi Hamburg will

adopt new policies and procedures (the “James Policy”) on employment discrimination, setting

forth James Mitsubishi Hamburg’s commitment to providing equal employment opportunities to

individuals of all sexes, and to employees’ right to be free from retaliation. This James Policy will

contain at least the following elements:

               1.      A detailed explanation of Title VII’s prohibition against sex discrimination,

sexual harassment, and retaliation;

               2.      James Mitsubishi Hamburg’s assurance that it will not retaliate against

employees who make complaints of discrimination, who oppose practices they consider to be

unlawfully discriminatory, and/or who participate in protected activity or who provide information

related to complaints of discrimination;

               3.      A clearly described process with multiple avenues for reporting and/or

complaining of sex discrimination, sexual harassment, or retaliation, including but not limited to:

                      i.       A requirement that all aspects of an investigation will be thoroughly

                               documented in written form;

                     ii.       A confidential, toll-free Complaint Hotline, accessible 24 hours per

                               day, seven days per week;

                    iii.       Designation of a salaried senior manager at James Mitsubishi

                               Hamburg as responsible for the investigation, documentation, and

                               resolution of all internal complaints regarding discrimination,

                               harassment, or retaliation at James Mitsubishi Hamburg;




                                                 7
        Case
         Case1:20-cv-00780-LJV
              1:20-cv-00780-LJV Document
                                 Document15-1
                                          16 Filed
                                              Filed02/08/21
                                                    01/14/21 Page
                                                              Page88ofof39
                                                                         39




                    iv.        James Mitsubishi Hamburg’s assurance that it will accept any and

                               all complaints from employees who wish to file complaints

                               internally;

                     v.        James Mitsubishi Hamburg’s assurance that it will permit the filing

                               of anonymous complaints and provide safeguards to preserve a

                               complainant’s anonymity when requested;

                    vi.        James Mitsubishi Hamburg’s assurance that it will keep confidential

                               to the extent possible and not publicize unnecessarily the subject

                               matter of the complaints or the identity of the complainants;

                    vii.       A requirement that both the individual who raises the complaint, and

                               the responding party, will be informed of the outcome of the

                               investigation.

       B.      The James Policy will also advise employees of their right to contact the EEOC

and/or a state or local agency in the event that the employee believes he or she has been

discriminated against in violation of Title VII or similar state or local law or regulation. The James

Policy is attached as Exhibit C. The James Policy will not be modified without EEOC approval,

which approval will not be withheld without justification. Attachment of the James Policy to this

Decree is not a representation by EEOC that James Mitsubishi Hamburg has been or currently is

in compliance with federal anti-discrimination laws.

       C.      Within twenty-one (21) days of the Effective Date, James Mitsubishi Hamburg will

include the James Policy in its Employee Handbook and will distribute copies of the James Policy

to each employee. James Mitsubishi Hamburg will certify in writing to EEOC within twenty-one

(21) days after they have distributed the James Policy pursuant to this provision.




                                                  8
        Case
         Case1:20-cv-00780-LJV
              1:20-cv-00780-LJV Document
                                 Document15-1
                                          16 Filed
                                              Filed02/08/21
                                                    01/14/21 Page
                                                              Page99ofof39
                                                                         39




       D.      James Mitsubishi Hamburg will provide all new employees with copies of the

James Policy and the James Memo within seven (7) days of the beginning of their employment.

       E.      Beginning six (6) months after the Effective Date, and then on a bi-annual basis

thereafter Defendant will certify in writing to the EEOC that it has included the James Policy in

its Employee Handbook, and distributed the James Policy and the James Memo, in accordance

with the above terms.

Section 204. Training and Discipline.

       A.      Managerial Training.

               1.       Within sixty (60) days of the Effective Date, James Mitsubishi Hamburg

will provide at least six (6) hours of live, interactive training to all current supervisory and

management employees of James Mitsubishi Hamburg on James Mitsubishi Hamburg’s

obligations under Title VII, including the prohibitions against sexual harassment and sex

discrimination. The training must also cover James Mitsubishi Hamburg’s policies and procedures

for addressing reports and complaints of employment discrimination. The training will be

conducted by Juan Canto, M.S. This training must be in addition to any other training already to

be provided to employees of James Mitsubishi Hamburg, including but not limited to any training

required under New York State law or otherwise required by this Decree.

               2.       Within sixty (60) days of the Effective Date, and again within sixty (60)

days of the second anniversary of the Effective Date, James Mitsubishi Hamburg will provide at

least six (6) hours of live, interactive, one-on-one training to its former General Manager Steven

Kupiec on its obligations under Title VII, including the prohibitions against sexual harassment and

sex discrimination. The training must also cover James Mitsubishi Hamburg’s policies and

procedures for addressing reports and complaints of employment discrimination. The training will




                                                9
       Case
        Case1:20-cv-00780-LJV
             1:20-cv-00780-LJV Document
                                Document15-1
                                         16 Filed
                                             Filed02/08/21
                                                   01/14/21 Page
                                                             Page10
                                                                  10ofof39
                                                                         39




be conducted by Juan Canto, M.S. This training must be in addition to any other training already

to be provided to Kupiec, including but not limited to any training required under New York State

law or this Decree.

       B.      Initial Training.

       Within sixty (60) days of the Effective Date, James Mitsubishi Hamburg will provide at

least two (2) hours of live, interactive training to all other employees of James Mitsubishi Hamburg

on James Mitsubishi Hamburg’s obligations under Title VII, including the prohibitions against

sexual harassment and sex discrimination. The training must also cover James Mitsubishi

Hamburg’s policies and procedures for addressing reports and complaints of employment

discrimination. The training will be conducted by Juan Canto, M.S. This training must be in

addition to any other training already to be provided to employees of James Mitsubishi Hamburg,

including but not limited to any training required under New York State law or otherwise required

by this Decree.

       C.      Annual Training.

       Within thirty (30) days of each anniversary of the Effective Date, James Mitsubishi

Hamburg will provide at least two (2) hours of live, interactive training to all employees of James

Mitsubishi Hamburg, including the prohibitions against sex discrimination, sexual harassment, and

retaliation. The training will also cover James Mitsubishi Hamburg’s policies and procedures for

addressing reports and complaints of employment discrimination, and an employee’s right to file

a charge of discrimination with the EEOC and state or local agencies. The training will be

conducted by Juan Canto, M.S. The manager of James Mitsubishi Hamburg must be present and

in person, to introduce the trainer and state James Mitsubishi Hamburg’s commitment to the goals

of the training. President James Provenzano must be present, by video, telephone, or in person, to




                                                10
       Case
        Case1:20-cv-00780-LJV
             1:20-cv-00780-LJV Document
                                Document15-1
                                         16 Filed
                                             Filed02/08/21
                                                   01/14/21 Page
                                                             Page11
                                                                  11ofof39
                                                                         39




introduce the trainer and state James Mitsubishi Hamburg’s commitment to the goals of the

training. This training must be in addition to any other training already to be provided to employees

of James Mitsubishi Hamburg, including but not limited to any training required under New York

State law or otherwise required by this Decree.

       D.      Reporting Requirements for Training.

       All employees attending any training session described in the above paragraphs will print

and sign their full names and job titles on an attendance sheet. Within thirty (30) days of the

completion of any training described in the preceding paragraphs, James Mitsubishi Hamburg will

provide EEOC with copies of all attendance sheets and a then-current employee list, a list of any

employees who were required to but did not attend the training, and copies of all training materials

presented.

       E.      Pre-Training Notification Requirement.

       At least ten (10) days prior to the Managerial Training, Initial Training, and Annual

Training required under this Section, James Mitsubishi Hamburg will provide the EEOC with

notice of the date, time, and location of the scheduled training. The EEOC, at its discretion, may

attend and observe one or more of the training sessions and may provide changes to be

implemented by the trainer. At least ten (10) days prior to the Managerial Training, Initial Training,

and Annual Training required under this Section, James Mitsubishi Hamburg will also submit to

the EEOC a plan to ensure that all employees receive the required training.

       F.      Managerial Discipline.

       Within seven (7) days of the Effective Date, former James Mitsubishi Hamburg General

Manager Steven Kupiec will receive a disciplinary warning in writing for engaging in alleged

sexual harassment targeting employees at James Mitsubishi Hamburg and that any further similar




                                                  11
        Case
         Case1:20-cv-00780-LJV
              1:20-cv-00780-LJV Document
                                 Document15-1
                                          16 Filed
                                              Filed02/08/21
                                                    01/14/21 Page
                                                              Page12
                                                                   12ofof39
                                                                          39




conduct may result in termination.

Section 205. Monitoring and Reporting.

       A.      Monitoring by the EEOC.

       The EEOC may monitor compliance with this Decree by inspection of the James

Mitsubishi Hamburg’s premises and records, including materials received or created by James

Mitsubishi Hamburg as part of the internal harassment reporting process, and interviews with

employees, including speaking with President James Provenzano regarding former James

Mitsubishi General Manager Steven Kupiec, at reasonable times and with reasonable notice by the

EEOC. James Mitsubishi Hamburg agrees to make available for inspection and copying any

records reasonably related to the Agreement, upon at least ten (10) days’ notice by the EEOC.

       B.      Reporting to the EEOC.

               1.      Within fourteen (14) days of any verbal or written complaint of any

employee being subjected to a hostile work environment or retaliation from an employee at or

applicant to James Mitsubishi Hamburg, James Mitsubishi Hamburg will report that complaint to

the EEOC. The report will include the name and job title of and Contact Information for the

complainant, the name and job title of the alleged harasser or discriminator, and a summary of the

complaint.

               2.      Within seven (7) days of James Mitsubishi Hamburg’s completion of an

investigation of any such complaint, James Mitsubishi Hamburg will provide to the EEOC a list

of each step taken by it during the investigation, the results of any investigation, and any remedial

action taken by it.




                                                 12
        Case
         Case1:20-cv-00780-LJV
              1:20-cv-00780-LJV Document
                                 Document15-1
                                          16 Filed
                                              Filed02/08/21
                                                    01/14/21 Page
                                                              Page13
                                                                   13ofof39
                                                                          39




Section 206. Compliance with Recordkeeping Requirements.

        Within seven (7) days of the Effective Date, Defendants will adopt a document retention

policy consistent with its recordkeeping obligations under Section 709(c) of Title VII, 42 U.S.C.

§ 2000e-8(c), and 29 C.F.R. Part 1602 et seq. The Retention Policy is attached as Exhibit D. The

Retention Policy will not be modified without EEOC approval, which approval will not be

withheld without justification. Defendants agree to maintain such records as are necessary to

demonstrate its compliance with this Decree and 29 C.F.R. §1602 et seq. and to verify that the

reports submitted pursuant to this Decree are accurate.

                                PART III. MONETARY RELIEF

Section 301. Monetary Relief.

        A.        James Mitsubishi Hamburg will pay $110,000.00 (one hundred ten thousand dollars

and no cents) in monetary relief to Charging Party and the Claimant pursuant to the procedures

outlined herein. The EEOC warrants and represents that neither the Charging Party nor the

Claimant are Medicare eligible.

        B.        Within three (3) days of the Effective Date, the EEOC will provide James

Mitsubishi Hamburg with the full legal names and mailing addresses of Charging Party and the

Claimant, and will specify the amount that each will receive in backpay and/or compensatory

damages. The amount of distribution to each individual will be determined solely by the EEOC in

its discretion.

        C.        Within ten (10) days of the Effective Date, James Mitsubishi Hamburg will mail

checks to Charging Party and the Claimant at the addresses provided by the EEOC. James

Mitsubishi Hamburg (and/or its agent as may be determined by James Mitsubishi Hamburg) will

issue an IRS Form 1099 representing compensatory damages. Charging Party and the Claimant




                                                 13
       Case
        Case1:20-cv-00780-LJV
             1:20-cv-00780-LJV Document
                                Document15-1
                                         16 Filed
                                             Filed02/08/21
                                                   01/14/21 Page
                                                             Page14
                                                                  14ofof39
                                                                         39




will be responsible for any federal, state, or local taxes that may be due on the portion of the

payment representing compensatory damages.

       D.      The payments will be made by check and sent by certified mail, return receipt

requested, to Charging Party and the Claimant, and will be accompanied in both cases by a

statement identifying the nature and amount of each withholding. A copy of the checks and

withholding statement will be provided to the EEOC immediately upon their issuance.

       E.      James Mitsubishi Hamburg will make all required withholdings from the portion

of the payment representing backpay for applicable federal, state, and local income taxes and the

employee share of federal payroll taxes, and will issue an IRS Form W-2. James Mitsubishi

Hamburg will be responsible for (and may not deduct from the payment to any recipient of

monetary relief) any tax obligation that James Mitsubishi Hamburg incurs as a result of this

payment, including any employer’s share of federal payroll taxes. James Mitsubishi Hamburg

(and/or its agent as may be determined by James Mitsubishi Hamburg) will issue an IRS Form

1099 for the portion of the payment representing compensatory damages.

                                  PART IV. SIGNATURES

       Each signatory to this Decree represents that he or she is fully authorized to execute this

Decree and to bind the parties on whose behalf he or she signs.

                             PART V. DURATION OF DECREE

       A.      This Decree will remain in effect for three (3) years from the Effective Date. The

Decree will not expire against any signatory while any enforcement action is pending against that

signatory.

       B.      If the EEOC has notified Defendants in writing not less than thirty (30) days in

advance of the expiration of this Decree that Defendants are not in compliance with any sections




                                               14
       Case
        Case1:20-cv-00780-LJV
             1:20-cv-00780-LJV Document
                                Document15-1
                                         16 Filed
                                             Filed02/08/21
                                                   01/14/21 Page
                                                             Page15
                                                                  15ofof39
                                                                         39




of this Decree, Defendants’ obligations under this Decree will remain in effect until the EEOC

determines that Defendants are in compliance.

       C.      The Court will retain jurisdiction over this action for all purposes including, but not

limited to, the entering of all orders, judgments, and decrees as necessary to implement the relief

provided herein. Upon signature and approval by the Court, the matter may be administratively

closed but will not be dismissed.

       D.      The parties will bear their own expenses, attorneys’ fees and costs.




                                                 15
        Case
         Case1:20-cv-00780-LJV
              1:20-cv-00780-LJV Document
                                 Document15-1
                                          16 Filed
                                              Filed02/08/21
                                                    01/14/21 Page
                                                              Page16
                                                                   16ofof39
                                                                          39



For Plaintifl'EEOC:


                                                      lM
                                                      -leffrey Burstein
                                                      Regional Attome-v

                                                                                z,/
                                                      _* /i.i
                                                                 -/,t
                                                                        pr{ - {iedr)
                                                     4.lora Curtin
                                                      S   upervi sorv Trial Attome,v

                                                      EQUT\L EMPT,OYMENT
                                                      OPPORTUNITY COMIv{ISS ION
                                                      New York District Office
                                                      33 Whitehali Str-eet, 5th Floor
                                                      Nerv York, Nerv York 10004




                                                                        Bobseine
                                                      TrialAttomel,
                                                      IjEOC Buflalo Local Office
                                                      Olyrnpic Torvers
                                                      300 Pearl Street, Suite 450
                                                      Buffalo. Nerv York H2A2


For Defendants James Cars of Hamburg L-LC, dlbla
James Mitsubishi Hamburg and
James Auto Manageinent LLC:                               ;ftum
                                                      klattherv C. Van Vessem
                                                      Goldberg Segalla l-[,]'}
                                                      655 N.{ain Street
                                                      Buffalo. NY 14203


SO ORDERED tiris
                       8               of February
                                da5,                           2$2r.



La vrence J. Vilardo
tlnited States District Judge




                                              l6
Case
 Case1:20-cv-00780-LJV
      1:20-cv-00780-LJV Document
                         Document15-1
                                  16 Filed
                                      Filed02/08/21
                                            01/14/21 Page
                                                      Page17
                                                           17ofof39
                                                                  39




                        EXHIBIT A
       Case
        Case1:20-cv-00780-LJV
             1:20-cv-00780-LJV Document
                                Document15-1
                                         16 Filed
                                             Filed02/08/21
                                                   01/14/21 Page
                                                             Page18
                                                                  18ofof39
                                                                         39




        NOTICE TO ALL EMPLOYEES OF JAMES MITSUBISHI HAMBURG.

      This Notice has been posted pursuant to a Consent Decree entered by the federal court in
EEOC v. James Cars of Hamburg LLC d/b/a James Mitsubishi Hamburg LLC and James Auto
Management LLC, Case No. 1:20-cv-00780 (W.D.N.Y.) resolving a lawsuit filed by the U.S. Equal
Employment Opportunity Commission (“EEOC”) against James Cars of Hamburg LLC d/b/a
James Mitsubishi Hamburg LLC and James Auto Management LLC (together, “James Cars”).
This Notice applies to employees of James Mitsubishi Hamburg only (“the Company”).

        In its lawsuit, the EEOC alleged that James Cars violated by Title VII of the Civil Rights
Act of 1964, as amended (“Title VII”), by permitting the sexual harassment of female employees
at James Mitsubishi Hamburg, a dealership located at 5160 Camp Road, Hamburg, NY 14075.
The EEOC alleged that a male general manager routinely made offensive comments about female
employees’ physical appearance and bodies, propositioned them for sex, and touched and gave
them massages. The EEOC also alleged that James Cars’ indifference to complaints of sexual
harassment forced one female employee to resign her position to escape the harassment. James
Cars disputed these allegations. The Parties agreed to resolve the lawsuit and the Court executed
the Parties’ agreement.

        To resolve the case, the Company and the EEOC have entered into a Consent Decree that
provides, among other things, that the Company pay $110,000.00 in damages to the person who
filed the charge of discrimination against the Company as well as a female employee identified by
the EEOC as harmed by its unlawful conduct and agree to the following:

       1.      Not subject any employee to a hostile work environment based on their sex or any
               other protected category listed in the Title VII;

       2.      Not retaliate against any employee who reports discrimination, or participates in
               any way with a proceeding involving discrimination under Title VII;

       3.      Provide training on federal laws prohibiting employment discrimination to current
               and future employees, including management employees;

       4.      Discipline of the manager who harassed employees and failed to properly handle
               and address complaints;

       5.      Advise employees of their right to contact the EEOC or the New York State
               Division of Human Rights, should an employee believe discrimination occurred;

       6.      Distribute materials relating to the Company’s policies and practices regarding
               discrimination and harassment, including a document clearly setting forth the
               Company’s policies regarding complaints of discrimination and/or harassment; and

       7.      Permit the EEOC to monitor compliance with the Decree and provide periodic
               reports regarding any discrimination complaints made by employees.
       Case
        Case1:20-cv-00780-LJV
             1:20-cv-00780-LJV Document
                                Document15-1
                                         16 Filed
                                             Filed02/08/21
                                                   01/14/21 Page
                                                             Page19
                                                                  19ofof39
                                                                         39




Should you have any complaints of discrimination you may also contact:

       U.S. Equal Employment Opportunity Commission, Buffalo Local Office
       300 Pearl Street, Suite 450
       Buffalo, New York 14202
       (716) 431-5013 or for the office nearest you (880) 669-4000
       Website: www.eeoc.gov

Dated:________________



 THIS IS AN OFFICIAL NOTICE AND MUST NOT BE ALTERED OR DEFACED BY
             ANYONE OR COVERED BY ANY OTHER MATERIAL

 This notice must remain posted for three (3) years from the date shown above and must not be
  altered, defaced, or covered by any other material. Any questions concerning this Notice or
   compliance with its provisions may be directed the U.S. Equal Employment Opportunity
                                         Commission.
Case
 Case1:20-cv-00780-LJV
      1:20-cv-00780-LJV Document
                         Document15-1
                                  16 Filed
                                      Filed02/08/21
                                            01/14/21 Page
                                                      Page20
                                                           20ofof39
                                                                  39




                        EXHIBIT B
Case
 Case1:20-cv-00780-LJV
      1:20-cv-00780-LJV Document
                         Document15-1
                                  16 Filed
                                      Filed02/08/21
                                            01/14/21 Page
                                                      Page21
                                                           21ofof39
                                                                  39
Case
 Case1:20-cv-00780-LJV
      1:20-cv-00780-LJV Document
                         Document15-1
                                  16 Filed
                                      Filed02/08/21
                                            01/14/21 Page
                                                      Page22
                                                           22ofof39
                                                                  39




                        EXHIBIT C
  Case
   Case1:20-cv-00780-LJV
        1:20-cv-00780-LJV Document
                           Document15-1
                                    16 Filed
                                        Filed02/08/21
                                              01/14/21 Page
                                                        Page23
                                                             23ofof39
                                                                    39




James Cars of Hamburg, LLC d/b/a
   James Mitsubishi Hamburg

       Anti-Harassment and
 Discrimination Prevention Policy


             Adopted January ___, 2021
        Case
         Case1:20-cv-00780-LJV
              1:20-cv-00780-LJV Document
                                 Document15-1
                                          16 Filed
                                              Filed02/08/21
                                                    01/14/21 Page
                                                              Page24
                                                                   24ofof39
                                                                          39




                                                          Table of Contents



I.      POLICY ..............................................................................................................................3

II.     HARASSMENT IN THE WORKPLACE .......................................................................5

III.    WHAT IS SEXUAL HARASSMENT?............................................................................5

IV.     RETALIATION .................................................................................................................7

V.      REPORTING HARASSMENT, DISCRIMINATION, OR RETALIATION .............8

VI.     SUPERVISORY RESPONSIBILITIES ..........................................................................9

VII.    COMPLAINT AND INVESTIGATION OF HARASSMENT, SEXUAL
        HARASSMENT, DISCRIMINATION OR RETALIATION........................................9

VIII.   LEGAL PROTECTIONS AND EXTERNAL REMEDIES ........................................11




                                                                    2
        Case
         Case1:20-cv-00780-LJV
              1:20-cv-00780-LJV Document
                                 Document15-1
                                          16 Filed
                                              Filed02/08/21
                                                    01/14/21 Page
                                                              Page25
                                                                   25ofof39
                                                                          39




        James Cars of Hamburg, LLC d/b/a James Mitsubishi Hamburg (hereinafter “James
Mitsubishi Hamburg”) is committed to maintaining a workplace free of discrimination and
harassment. James Mitsubishi Hamburg believes in the dignity of the individual and recognizes
the right of any person to equal opportunities. In this regard, James Mitsubishi Hamburg has had
a longstanding practice of protecting and safeguarding the rights and opportunities of any person
who might seek or obtain employment without being subjected to illegal discrimination or
harassment in the workplace.

        Any employee, paid or unpaid intern or non-employee who has been subjected to behavior
that may constitute harassment, sexual harassment, discrimination or retaliation is encouraged to
report such behavior to a supervisor, manager or the Corporate GM (as discussed in more detail in
Section V, below).

        James Mitsubishi Hamburg does not discriminate on the basis of race (including traits
historically associated with race, including hair texture and protective hairstyles, such as braids,
locks, and twists), color, religious creed (including religious dress and grooming practices),
national origin (including language use restrictions), ethnicity, ancestry, disability (mental and
physical) including HIV and AIDS, citizenship status, veteran status, sex (which includes
pregnancy, childbirth, breastfeeding and medical conditions relating to those), age, sexual
orientation, gender (including gender identity or gender expression), marital status, medical
condition, genetic information, status as a victim of domestic violence, stalking or sexual assault,
familial status, criminal history status, relationship or association with members of a protected
class, or any other characteristic protected under applicable law. Equal employment
opportunities will be extended to all persons in all aspects of the employment relationship,
including recruitment, hiring, promotion, transfer, corrective action, layoff, recall, and
separation. Sexual harassment is also a form of workplace discrimination.

       James Mitsubishi Hamburg will not tolerate sexual harassment, other illegal harassment,
discrimination or retaliation and all employees are required to work in a manner that prevents
harassment and discrimination in the workplace. This Policy is one component of James
Mitsubishi Hamburg’s commitment to a discrimination-free work environment.

I.      POLICY

     1. James Mitsubishi Hamburg’s policy applies to all employees, applicants for employment,
        interns, whether paid or unpaid, contractors and persons conducting business, regardless of
        immigration status, with James Mitsubishi Hamburg. In the remainder of this document,
        the term “employees” refers to this collective group.

     2. Harassment, sexual harassment, discrimination, or retaliation will not be tolerated. Any
        employee or individual covered by this Policy who engages in harassment, sexual
        harassment, discrimination, or retaliation will be subject to remedial and/or disciplinary
        action (e.g., counseling, suspension, termination).

     3. Retaliation Prohibition: No person covered by this Policy shall be subject to any adverse
        action because the employee reports an incident of illegal harassment, sexual harassment,
        discrimination, or retaliation, provides information, or otherwise assists in any investigation



                                                  3
   Case
    Case1:20-cv-00780-LJV
         1:20-cv-00780-LJV Document
                            Document15-1
                                     16 Filed
                                         Filed02/08/21
                                               01/14/21 Page
                                                         Page26
                                                              26ofof39
                                                                     39




   of a harassment, sexual harassment, discrimination or retaliation complaint. James
   Mitsubishi Hamburg will not tolerate such retaliation against anyone who reports or provides
   information about suspected harassment, sexual harassment, discrimination or retaliation;
   however, this provision does not apply to an employee who intentionally makes a false
   complaint of harassment, sexual harassment, discrimination, or retaliation. Any employee of
   James Mitsubishi Hamburg who retaliates against anyone involved in a harassment, sexual
   harassment, discrimination or retaliation investigation will be subjected to disciplinary
   action, up to and including termination. All employees working in the workplace who believe
   they have been subject to such retaliation should inform a supervisor, manager, or the
   Corporate GM. All employees who believe they have been a target of such retaliation may
   also seek relief in other available forums, as explained below in the section on Legal
   Protections.

4. Harassment, sexual harassment, discrimination, and retaliation is offensive, is a violation
   of our policies, is unlawful, and may subject James Mitsubishi Hamburg to liability for
   harm to targets of harassment, sexual harassment, discrimination or retaliation. Harassers
   may also be individually subject to liability. Employees of every level who engage in
   harassment, sexual harassment, discrimination or retaliation, including managers and
   supervisors who engage in harassment, sexual harassment, discrimination or retaliation or
   who allow such behavior to continue, will be penalized for such misconduct.

5. James Mitsubishi Hamburg will conduct a prompt and thorough investigation that ensures
   due process for all parties, whenever management receives a complaint about harassment,
   sexual harassment, discrimination or retaliation or otherwise knows of possible
   harassment, sexual harassment, discrimination, or retaliation occurring. James Mitsubishi
   Hamburg will keep the investigation confidential to the extent possible. Effective
   corrective action will be taken whenever unlawful harassment, sexual harassment,
   discrimination or retaliation is found to have occurred. All employees are encouraged to
   cooperate with any internal investigation of harassment, sexual harassment, discrimination,
   or retaliation. Managers and supervisors are required to cooperate with any internal
   investigation of harassment, sexual harassment, discrimination, or retaliation.

6. All employees are encouraged to report any harassment, sexual harassment, discrimination,
   retaliation or behaviors that violate this Policy. James Mitsubishi Hamburg will provide all
   employees a complaint form for employees to report harassment, sexual harassment,
   discrimination, or retaliation and file complaints.

7. Managers and supervisors are required to report any complaint that they receive, or any
   harassment that they observe or become aware of, to the Corporate GM.

8. This Policy must be provided to all employees, posted prominently in all prominent places
   where employee notices are posted in James Mitsubishi Hamburg, and be provided to
   employees upon hiring.




                                            4
        Case
         Case1:20-cv-00780-LJV
              1:20-cv-00780-LJV Document
                                 Document15-1
                                          16 Filed
                                              Filed02/08/21
                                                    01/14/21 Page
                                                              Page27
                                                                   27ofof39
                                                                          39




II.    HARASSMENT IN THE WORKPLACE

James Mitsubishi Hamburg is committed to providing a work environment that is free of
harassment, discrimination, and retaliation. In keeping with this commitment, James Mitsubishi
Hamburg prohibits all forms of illegal harassment, including sexual harassment and harassment
based on race (including traits historically associated with race, including hair texture and
protective hairstyles, such as braids, locks, and twists), color, religious creed (including religious
dress and grooming practices), national origin (including language use restrictions), ethnicity,
ancestry, disability (mental and physical) including HIV and AIDS, citizenship status, veteran
status, sex (which includes pregnancy, childbirth, breastfeeding and medical conditions relating
to those), age, sexual orientation, gender (including gender identity or gender expression), marital
status, medical condition, genetic information, status as a victim of domestic violence, stalking
or sexual assault, familial status, criminal history status or any other characteristic protected
under applicable law.

It is the responsibility of all James Mitsubishi Hamburg employees to ensure that such conduct
does not occur and to follow the complaint procedure set forth below.

Examples of “harassment” that are covered by this Policy include offensive language, jokes, or
other physical, verbal, written, or pictorial conduct relating to the employee’s race (including
traits historically associated with race, including hair texture and protective hairstyles, such as
braids, locks, and twists), color, religious creed (including religious dress and grooming
practices), national origin (including language use restrictions), ethnicity, ancestry, disability
(mental and physical) including HIV and AIDS, citizenship status, veteran status, sex (which
includes pregnancy, childbirth, breastfeeding and medical conditions relating to those), age,
sexual orientation, gender (including gender identity or gender expression), marital status,
medical condition, genetic information, status as a victim of domestic violence, stalking or sexual
assault, familial status, criminal history status or any other characteristic protected by applicable
law that would make a reasonable person experiencing such behavior feel uncomfortable or
would interfere with the person’s work performance.

The examples above are just that - examples. It is impossible to list every type of behavior that
might be considered unlawful harassment in violation of this Policy. In general, any conduct
based on these traits that interferes with an individual’s work performance or could create an
offensive environment will be considered harassment in violation of this Policy. This is the case
even if the offending employee did not mean to be offensive.

III.   WHAT IS SEXUAL HARASSMENT?

Sexual harassment is a form of sex discrimination and is unlawful under federal, state, and (where
applicable) local law. Sexual harassment includes harassment on the basis of sex, sexual
orientation, self-identified or perceived sex, gender expression, gender identity and the status of
being transgender.

Sexual harassment includes unwelcome conduct which is either of a sexual nature, or which is
directed at an individual because of that individual’s sex when:



                                                   5
        Case
         Case1:20-cv-00780-LJV
              1:20-cv-00780-LJV Document
                                 Document15-1
                                          16 Filed
                                              Filed02/08/21
                                                    01/14/21 Page
                                                              Page28
                                                                   28ofof39
                                                                          39




    •   Such conduct has the purpose or effect of unreasonably interfering with an individual’s
        work performance or creating an intimidating, hostile or offensive work environment,
        even if the reporting individual is not the intended target of the sexual harassment;

    •   Such conduct is made either explicitly or implicitly a term or condition of employment;
        or

    •   Submission to or rejection of such conduct is used as the basis for employment decisions
        affecting an individual’s employment.

A sexually harassing hostile work environment includes, but is not limited to, words, signs, jokes,
pranks, intimidation or physical violence which are of a sexual nature, or which are directed at an
individual because of that individual’s sex. Sexual harassment also consists of any unwanted
verbal or physical advances, sexually explicit derogatory statements or sexually discriminatory
remarks made by someone which are offensive or objectionable to the recipient, which cause the
recipient discomfort or humiliation, which interfere with the recipient’s job performance.

Sexual harassment also occurs when a person in authority tries to trade job benefits for sexual
favors. This can include hiring, promotion, continued employment or any other terms, conditions
or privileges of employment. This is also called “quid pro quo” harassment.

Any employee who feels harassed should, and is encouraged to, report any violation of this Policy
so that it can be corrected promptly. Any harassing conduct, even a single incident, can be
addressed under this Policy. Reports may be made to a supervisor, manager or the Corporate GM
(as discussed in more detail in Section V, below).

Examples of sexual harassment

The following describes some of the types of acts that may be unlawful sexual harassment and that
are strictly prohibited:

    •   Physical acts of a sexual nature, such as:
           o Touching, pinching, patting, kissing, hugging, grabbing, brushing against another
               employee’s body or poking another employee’s body;
           o Rape, sexual battery, molestation or attempts to commit these assaults.

    •   Unwanted sexual advances or propositions, such as:
          o Requests for sexual favors accompanied by implied or overt threats concerning the
             target’s job performance evaluation, a promotion or other job benefits or
             detriments;
          o Subtle or obvious pressure for unwelcome sexual activities.

    •   Sexually oriented gestures, noises, remarks or jokes, or comments (including related to a
        person’s sexuality or sexual experience) which create a hostile work environment.




                                                6
          Case
           Case1:20-cv-00780-LJV
                1:20-cv-00780-LJV Document
                                   Document15-1
                                            16 Filed
                                                Filed02/08/21
                                                      01/14/21 Page
                                                                Page29
                                                                     29ofof39
                                                                            39




Sex stereotyping occurs when conduct or personality traits are considered inappropriate simply
because they may not conform to other people’s ideas or perceptions about how individuals of a
particular sex should act or look.

      •   Sexual or discriminatory displays or publications anywhere in the workplace, such as:

             o Displaying pictures, posters, calendars, graffiti, objects, promotional material,
               reading materials or other materials that are sexually demeaning or pornographic.
               This includes such sexual displays on workplace computers or cell phones and
               sharing such displays while in the workplace.

      •   Hostile actions taken against an individual because of that individual’s sex, sexual
          orientation, gender identity and the status of being transgender, such as:

             o Interfering with, destroying or damaging a person’s workstation, tools or
               equipment, or otherwise interfering with the individual’s ability to perform the
               job;
             o Sabotaging an individual’s work;
             o Bullying, yelling, name-calling.

Who can be a target of sexual harassment?

Sexual harassment can occur between any individuals, regardless of their sex or gender. New
York Law protects employees, paid or unpaid interns, and non-employees, including
independent contractors, and those employed by James Mitsubishi Hamburg contracting to
provide services in the workplace. Harassers can be a superior, a subordinate, a coworker or
anyone in the workplace including an independent contractor, contract worker, vendor, client,
customer or visitor.

Where can sexual harassment occur?

Unlawful sexual harassment is not limited to the physical workplace itself. It can occur while
employees are traveling for business or at employer sponsored events or parties. Calls, texts,
emails, and social media usage by employees can constitute unlawful workplace harassment, even
if they occur away from the workplace premises, on personal devices or during non-work hours.

IV.       RETALIATION

Unlawful retaliation can be any action that could discourage a worker from coming forward to
make or support a harassment, sexual harassment, discrimination or retaliation claim. Adverse
action need not be job-related or occur in the workplace to constitute unlawful retaliation (e.g.,
threats of physical violence outside of work hours).

Such retaliation is unlawful under federal, state, and (where applicable) local law. Federal law and
the New York State Human Rights Law protects any individual who has engaged in “protected
activity.” Protected activity occurs when a person has:




                                                  7
         Case
          Case1:20-cv-00780-LJV
               1:20-cv-00780-LJV Document
                                  Document15-1
                                           16 Filed
                                               Filed02/08/21
                                                     01/14/21 Page
                                                               Page30
                                                                    30ofof39
                                                                           39




     • made a complaint of harassment, sexual harassment, discrimination, or retaliation either
       internally or with any anti-discrimination agency;

     • testified or assisted in a proceeding involving harassment, sexual harassment,
       discrimination, or retaliation under the Human Rights Law or other anti-discrimination
       law;

     • opposed harassment, sexual harassment, discrimination, or retaliation by making a verbal
       or informal complaint to management, or by simply informing a supervisor or manager of
       harassment;

     • reported that another employee has been harassed, sexually harassed, discriminated
       against, or retaliated against; or

     • encouraged a fellow employee to report harassment, sexual harassment, discrimination, or
       retaliation.

Even if the alleged harassment does not turn out to rise to the level of a violation of law, the
individual is protected from retaliation. Any employee who feels retaliated against should, and is
encouraged to, report any violation of this Policy so that it can be corrected promptly. Reports may
be made to a supervisor, manager or the Corporate GM (as discussed in more detail in Section V,
below). However, the retaliation provision does not apply to an employee who intentionally makes
a false complaint of harassment, sexual harassment, discrimination, or retaliation.

V.       REPORTING HARASSMENT, DISCRIMINATION, OR RETALIATION

Preventing unlawful harassment, sexual harassment, discrimination, or retaliation is
everyone’s responsibility. James Mitsubishi Hamburg cannot prevent or remedy unlawful
harassment, sexual harassment, discrimination or retaliation unless it knows about it. Any
employee, paid or unpaid intern or non-employee who has been subjected to behavior that may
constitute harassment, sexual harassment, discrimination or retaliation is encouraged to report such
behavior to a supervisor, manager or the Corporate GM. Anyone who witnesses or becomes aware
of potential instances of harassment, sexual harassment, discrimination or retaliation should report
such behavior to a supervisor, manager or the Corporate GM. (Managers and supervisors are
required to report any complaint that they receive, or any harassment that they observe or become
aware of, as discussed in Section VI below.)

Reports of harassment, sexual harassment, discrimination or retaliation (on behalf of oneself or
anyone else) may be made verbally or in writing, including by the following methods.

     -   Submitting a written complaint. A form for submission of a written complaint is
         attached to this Policy, and all employees may use this complaint form. This form—or any
         written complaint—may be mailed or delivered to the Corporate GM, located at 108 South
         Comrie Ave, Johnstown, NY, 12095, or emailed to jasonl@jamescars.net.

     -   Calling 855-526-3710. This is a confidential, toll-free Complaint Hotline, accessible 24
         hours per day, seven days per week.



                                                 8
       Case
        Case1:20-cv-00780-LJV
             1:20-cv-00780-LJV Document
                                Document15-1
                                         16 Filed
                                             Filed02/08/21
                                                   01/14/21 Page
                                                             Page31
                                                                  31ofof39
                                                                         39




   -   Informing orally or in writing any supervisor, manager, or the Corporate GM. The
       Corporate GM may be reached by telephone at 315-224-1712.

James Mitsubishi will keep confidential to the extent possible and not publicize unnecessarily the
subject matter of the complaints or the identity of the complainant. Complaints by any method
may also be made anonymously, in which case James Mitsubishi Hamburg will strive to preserve
a complainant’s anonymity. Anonymous complaints will be investigated as thoroughly as a
complaint in which the complainant is identified. Employees should note, however, that James
Mitsubishi’s ability to identify relevant witnesses and documents may in some cases be limited
by a complainant’s anonymity.

Employees who believe they have been a target of harassment, sexual harassment, discrimination
or retaliation may also seek assistance in other available forums, as explained below in Section
VIII, Legal Protections and External Remedies.

VI.    SUPERVISORY RESPONSIBILITIES

All supervisors and managers who receive a complaint or information about suspected harassment,
sexual harassment, discrimination or retaliation, observe what may be harassing, discriminatory or
retaliatory behavior or for any reason suspect that harassment, sexual harassment, discrimination
or retaliation is occurring, are required to report such suspected harassment, discrimination, or
retaliation to the Corporate GM.

In addition to being subject to discipline if they engaged in harassing, discriminatory or retaliatory
conduct themselves, supervisors and managers will be subject to discipline for failing to report
suspected harassment, sexual harassment, discrimination or retaliation or otherwise knowingly
allowing harassment, sexual harassment, discrimination or retaliation to continue.

Supervisors and managers will also be subject to discipline for engaging in retaliation.

VII.   COMPLAINT AND INVESTIGATION OF HARASSMENT, SEXUAL
       HARASSMENT, DISCRIMINATION OR RETALIATION

All complaints or information about harassment, sexual harassment, discrimination or retaliation
will be investigated, whether that information was reported in verbal or written form.
Investigations will be conducted in a timely manner, will be thoroughly documented in written
form, and will be confidential to the extent possible.

An investigation of any complaint, information or knowledge of suspected harassment, sexual
harassment, discrimination or retaliation will be prompt and thorough, commenced immediately and
completed as soon as possible. The investigation will be kept confidential to the extent possible. All
persons involved, including complainants, witnesses and alleged harassers will be accorded due
process, as outlined below, to protect their rights to a fair and impartial investigation.

All employees are encouraged to cooperate with any internal investigation of harassment, sexual
harassment, discrimination, or retaliation. Managers and supervisors are required to cooperate with
any internal investigation of harassment, sexual harassment, discrimination, or retaliation. James



                                                  9
       Case
        Case1:20-cv-00780-LJV
             1:20-cv-00780-LJV Document
                                Document15-1
                                         16 Filed
                                             Filed02/08/21
                                                   01/14/21 Page
                                                             Page32
                                                                  32ofof39
                                                                         39




Mitsubishi Hamburg will not tolerate retaliation against employees who file complaints, support
another’s complaint or participate in an investigation regarding a violation of this Policy.

While the process may vary from case to case, investigations should be done in accordance with
the following steps:
   •   Upon receipt of complaint, the Corporate GM, and/or a designee (who must also be a
       salaried senior manager at James Mitsubishi Hamburg) will conduct an immediate review
       of the allegations, and take any interim actions (e.g., instructing the respondent to refrain
       from communications with the complainant), as appropriate. If the complaint is verbal,
       the Corporate GM will encourage the individual to complete the “Complaint Form” in
       writing. If he or she refuses, the Corporate GM will prepare a Complaint Form based on
       the verbal reporting. If the complaint is made anonymously, the Corporate GM will
       prepare a Complaint Form based on the anonymous complaint.

   •   If documents, emails or phone records are relevant to the allegations, the Corporate GM
       or designee (who will be a salaried senior manager at James Mitsubishi Hamburg) will take
       steps to obtain and preserve them.

   •   The Corporate GM or designee (who will be a salaried senior manager at James Mitsubishi
       Hamburg) will request and review all relevant documents, including all electronic
       communications.

   •   The Corporate GM or designee (who will be a salaried senior manager at James Mitsubishi
       Hamburg) will interview all parties involved, including any relevant witnesses.

   •   The Corporate GM or designee (who must also be a salaried senior manager at James
       Mitsubishi Hamburg) will create a written documentation of the investigation (such as a
       letter, memo or email), which contains the following:
           o A list of all documents reviewed, along with a detailed summary of relevant
             documents;
           o A list of names of those interviewed, along with a detailed summary of their
             statements;
           o A timeline of events;
           o A summary of prior relevant incidents, reported or unreported; and
           o The basis for the decision and final resolution of the complaint, together with any
             corrective action(s).
   •   James Mitsubishi Hamburg will keep the written documentation and associated documents
       in a secure and confidential location.
   •   Upon completion of the investigation, the Corporate GM or designee (who must also be a
       salaried senior manager at James Mitsubishi Hamburg) will promptly notify the individual
       who reported and the individual(s) about whom the complaint was made of the final
       determination and implement any corrective actions identified in the written document.


                                                10
       Case
        Case1:20-cv-00780-LJV
             1:20-cv-00780-LJV Document
                                Document15-1
                                         16 Filed
                                             Filed02/08/21
                                                   01/14/21 Page
                                                             Page33
                                                                  33ofof39
                                                                         39




   •   The Corporate GM or designee (who must also be a salaried senior manager at James
       Mitsubishi Hamburg) will inform the individual who reported of his or her right to file a
       complaint or charge externally as outlined below.

VIII. LEGAL PROTECTIONS AND EXTERNAL REMEDIES

Harassment, sexual harassment, discrimination or retaliation is not only prohibited by James
Mitsubishi Hamburg but is also prohibited by state, federal, and, where applicable, local law.

Aside from the internal process at James Mitsubishi Hamburg, employees may also choose to
pursue legal remedies with the following governmental entities. While a private attorney is not
required to file a complaint with a governmental agency, you may seek the legal advice of an
attorney. In addition to those outlined below, employees in certain industries may have additional
legal protections.

       State Human Rights Law (HRL)

The Human Rights Law (HRL), codified as N.Y. Executive Law, art. 15, § 290 et seq., applies to
all employers in New York State regardless of size, and protects employees, paid or unpaid interns
and non-employees, regardless of immigration status. A complaint alleging violation of the Human
Rights Law may be filed either with the Division of Human Rights (DHR) or in New York State
Supreme Court.

Complaints with DHR may be filed any time within three years of the harassment. If an individual
did not file at DHR, they can sue directly in state court under the HRL, within three years of the
alleged harassment. An individual may not file with DHR if they have already filed a HRL
complaint in state court.

Complaining internally to James Mitsubishi Hamburg does not extend your time to file with DHR
or in court. The one year or three years is counted from date of the most recent incident of
harassment.

You do not need an attorney to file a complaint with DHR, and there is no cost to file with DHR.

DHR will investigate your complaint and determine whether there is probable cause to believe that
harassment, sexual harassment, discrimination, or retaliation has occurred. Probable cause cases
are forwarded to a public hearing before an administrative law judge. If harassment, sexual
harassment, discrimination, or retaliation is found after a hearing, DHR has the power to award
relief, which varies but may include requiring your employer to take action to stop the conduct, or
redress the damage caused, including paying of monetary damages, attorney’s fees and civil fines.

DHR’s main office contact information is: NYS Division of Human Rights, One Fordham Plaza,
Fourth Floor, Bronx, New York 10458. You may call (718) 741-8400 or visit: www.dhr.ny.gov.

Contact DHR at (888) 392-3644 or visit dhr.ny.gov/complaint for more information about filing a
complaint. The website has a complaint form that can be downloaded, filled out, notarized and




                                                11
       Case
        Case1:20-cv-00780-LJV
             1:20-cv-00780-LJV Document
                                Document15-1
                                         16 Filed
                                             Filed02/08/21
                                                   01/14/21 Page
                                                             Page34
                                                                  34ofof39
                                                                         39




mailed to DHR. The website also contains contact information for DHR’s regional offices across
New York State.

       Federal Anti-Discrimination Laws

The United States Equal Employment Opportunity Commission (EEOC) enforces federal anti-
discrimination laws, including Title VII of the Civil Rights Act of 1964, the Equal Pay Act of 1963,
the Age Discrimination in Employment Act of 1967, Title I of the Americans with Disabilities Act
of 1990, and Title II of the Genetic Information Nondiscrimination Act of 2008. An individual can
file a complaint with the EEOC anytime within 300 days from the harassment, sexual harassment,
discrimination, or retaliation.

There is no cost to file a complaint with the EEOC. The EEOC will investigate the complaint, and
determine whether there is reasonable cause to believe that harassment, sexual harassment,
discrimination or retaliation has occurred, at which point the EEOC will issue a Right to Sue letter
permitting the individual to file a complaint in federal court.

The EEOC does not hold hearings or award relief, but may take other action including pursuing cases in
federal court on behalf of complaining parties. Federal courts may award remedies if harassment, sexual
harassment, discrimination or retaliation is found to have occurred. In general, private employers must
have at least 15 employees to come within the jurisdiction of the EEOC.

An employee alleging discrimination at work can file a “Charge of Discrimination.” The EEOC has
district, area, and field offices where complaints can be filed. Contact the EEOC by calling 1-800-
669-4000 (TTY: 1-800-669-6820), visiting their website at www.eeoc.gov or via email at
info@eeoc.gov.

If an individual filed an administrative complaint with DHR, DHR will file the complaint with the
EEOC to preserve the right to proceed in federal court.

Contact the Local Police Department

If the harassment involves unwanted physical touching, coerced physical confinement or coerced
sex acts, the conduct may constitute a crime. Contact the local police department.




                                                  12
         Case
          Case1:20-cv-00780-LJV
               1:20-cv-00780-LJV Document
                                  Document15-1
                                           16 Filed
                                               Filed02/08/21
                                                     01/14/21 Page
                                                               Page35
                                                                    35ofof39
                                                                           39




                          James Mitsubishi Hamburg Complaint Form

If you believe that you have been subjected to harassment, sexual harassment, discrimination or
retaliation you are encouraged to complete this form and submit it by mailing or delivering it to
Jason Leone, the Corporate GM, located at 108 South Comrie Ave, Johnstown, NY, 12095, Phone:
315-224-1712, Email: jasonl@jamescars.net. You may also submit a complaint by calling 855-
526-3710, which is a confidential, toll-free Complaint Hotline, accessible 24 hours per day, seven
days per week. If you wish to remain anonymous, please indicate this. James Mitsubishi Hamburg
will strive to preserve a complainant’s anonymity, but it cannot guarantee anonymity.
You will not be retaliated against for filing a complaint.

For additional resources, visit: ny.gov/programs/combating-sexual-harassment-workplace

COMPLAINANT INFORMATION

Name:

Work Address:                                   Work Phone:


Job Title:                                      Email:

Select Preferred Communication Method:          Email Phone In person


SUPERVISORY INFORMATION

Immediate Supervisor’s Name:

Title:

Work Phone:                                     Work Address:


COMPLAINT INFORMATION

1.   Your complaint of Harassment, Sexual Harassment, Discrimination or Retaliation is made
     about:

Name:          Title:
Work Address:                                        Work Phone:

Relationship to you: Supervisor Subordinate Co-Worker Other


2.   Please describe what happened and how it is affecting you and your work. Please use
     additional sheets of paper if necessary and attach any relevant documents or evidence.



                                                13
        Case
         Case1:20-cv-00780-LJV
              1:20-cv-00780-LJV Document
                                 Document15-1
                                          16 Filed
                                              Filed02/08/21
                                                    01/14/21 Page
                                                              Page36
                                                                   36ofof39
                                                                          39




3.   Date(s) harassment, sexual harassment, discrimination or retaliation occurred: Is the

     harassment, sexual harassment, discrimination or retaliation continuing? Yes No


4.   Please list the name and contact information of any witnesses or individuals who may have
     information related to your complaint:



The last question is optional, but may help the investigation.

5.   Have you previously complained or provided information (verbal or written) about related
     incidents? If yes, when and to whom did you complain or provide information?

If you have retained legal counsel and would like us to work with them, please provide their
contact information.




                                                14
Case
 Case1:20-cv-00780-LJV
      1:20-cv-00780-LJV Document
                         Document15-1
                                  16 Filed
                                      Filed02/08/21
                                            01/14/21 Page
                                                      Page37
                                                           37ofof39
                                                                  39




                        EXHIBIT D
       Case
        Case1:20-cv-00780-LJV
             1:20-cv-00780-LJV Document
                                Document15-1
                                         16 Filed
                                             Filed02/08/21
                                                   01/14/21 Page
                                                             Page38
                                                                  38ofof39
                                                                         39




                               RECORD RETENTION POLICY
James Cars of Hamburg, LLC d/b/a James Mitsubishi Hamburg (the “Company”) complies with
all federal records management laws and regulations, including the recordkeeping requirements
and implementing regulations of Title VII of the Civil Rights Act of 1964 (“Title VII”), Title I of
the Americans with Disabilities Act (“ADA”), the Age Discrimination in Employment Act of
1967, Title II of the Genetic Information Nondiscrimination Act of 2008 (“GINA”), and the Equal
Pay Act of 1963. This record retention policy addresses records management issues for employees
and applicants. When hired, an employee personnel file is created by the Company, where general
employee records are kept. Applicants’ recordkeeping files are kept separately from those of
employees.

The Company will maintain personnel records for a one-year time period. The year is measured
from the date the record was created or the date the personnel action involved was taken, whichever
is later. Personnel and employment records include, but are not limited to, requests for reasonable
accommodation, application forms submitted by applicants and other records having to do with
hiring, promotion, demotion, transfer, lay-off or termination, rates of pay or other terms of
compensation, and selection for training or apprenticeship.

The Company will keep all payroll records for three years. The Company will keep records of any
employee benefit plan and any written seniority or merit system for the full period the plan or
system is in effect and for at least one year after its termination. The company will keep for two
years any records that explain the basis for paying different wages to employees of opposite sexes
in the same establishment, for example, wage rates and job evaluations.

All paper-based documents relating to the Company’s personnel record system are kept in secure,
locked files. Employee and applicant files that are kept electronically also are securely maintained
and backed up in the Company’s electronic communications systems. All such files are accessible
only to authorized employees who have a valid, demonstrable need to obtain specific information
from employee or applicant files and as allowed or required under federal and state laws and
regulations. Any disability-related information, such as reasonable accommodation requests, is
maintained in a separate, confidential file—not in a personnel file.

Where an employee has filed Charge of Discrimination (hereinafter “Charge”) under Title VII, the
ADA, or GINA, or where a civil action has been brought by the Equal Employment Opportunity
Commission (hereinafter “EEOC”) or Attorney General, against the Company, the Company shall
preserve all personnel records relevant to the Charge or action until final disposition of the Charge
or action. The term “personnel records relevant to the charge,” for example, would include
personnel or employment records relating to the aggrieved person and to all other employees
holding positions similar to that held or sought by the aggrieved person and application forms or
test papers completed by an unsuccessful applicant and by all other candidates for the same
position as that for which the aggrieved person applied and was rejected. The date of final
disposition of the Charge or the action means the date of expiration of the statutory period within
which the aggrieved person may bring an action in a U.S. District Court or, where an action is
brought against the Company either by the aggrieved person, the EEOC or by the Attorney
General, the date on which such litigation is terminated.
       Case
        Case1:20-cv-00780-LJV
             1:20-cv-00780-LJV Document
                                Document15-1
                                         16 Filed
                                             Filed02/08/21
                                                   01/14/21 Page
                                                             Page39
                                                                  39ofof39
                                                                         39




The Company retains records for the time period(s) required by federal and state laws and
regulations; after such time periods expire, the Company destroys any such records, including
electronic records, as required by such laws and regulations.




                                             2
